Featherston, J., dissenting: I respectfully dissent. I would follow the decision of the District Court in New York County Health Services Review Organization, Inc. v. Commissioner (D. D.C. 1980, 45 AFTR 2d 80-1552, 80-1 USTC par. 9398), and thus avoid the jurisdictional uncertainties created by declining to give effect to the procedural rules on exemption'revocations. The merits of the substantive issue can be litigated in the second case filed by petitioner. Parker, J., agrees with this dissenting opinion.